Citation Nr: 1114873	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-48 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut
 
 
THE ISSUES
 
1.  What evaluation is warranted for a right knee strain from September 8, 2008?
 
2.  What evaluation is warranted for a left knee strain from September 8, 2008?
 
3.  What evaluation is warranted for an adjustment disorder with mixed anxiety and depressed mood from September 8, 2008?
 
 
REPRESENTATION
 
Appellant represented by:  Connecticut Department of Veterans Affairs
 
 
ATTORNEY FOR THE BOARD
 
E.M. Evans
 
 
INTRODUCTION
 
The Veteran served on active duty from September 2003 to September 2008. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).
  
The issues of entitlement to initial compensable evaluations for right and left knee strains are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDING OF FACT
 
Since September 8, 2008, the Veteran's adjustment disorder with mixed anxiety and a depressed mood has been manifested by not more than occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress.  
 
 
CONCLUSION OF LAW
 
With reasonable doubt resolved in favor of the Veteran, the criteria for an initial evaluation of 10 percent, but no more, for an adjustment disorder with mixed anxiety and depressed mood have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2010). 
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The RO obtained VA treatment records and the claimant underwent a VA examination in July 2008.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
Laws and Regulations
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).
 
The Veteran's adjustment disorder with mixed anxiety and depressed mood is currently rated as noncompensable, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440.  

When evaluating a psychiatric disorder, the VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a psychiatric disorder, the VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 
 
Under 38 C.F.R. § 4.130, Diagnostic Code 9440, generalized anxiety disorder is rated under the General Rating Formula for Mental Disorders.  A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The global assessment of functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV).
 
A global assessment of functioning score range of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).
 
A global assessment of functioning score range of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.
 
The use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all the evidence in the Veteran's claims file, to include his written contentions, service treatment records, post-service medical records, and VA examination reports.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claim file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Background and Analysis
 
Historically, a November 2008 rating decision granted entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood and assigned an initial noncompensable evaluation, effective September 8, 2008.  
 
The evidence of record shows that the Veteran was afforded a psychological evaluation prior to his discharge from active service in July 2008.  The Veteran reported witnessing several situations that involved loss of life and injury during his time flying helicopters as a crewman while in Iraq.  He denied having flashbacks or nightmares but reported thinking often about his deployment in Iraq.  The Veteran stated that he felt anxious on a daily basis, and preferred to spend time alone.  He did not avoid social contact.  He also reported being extremely conscious of time, and becoming easily upset if a task was not completed on time.  He denied having difficulty maintaining his anger, or feeling sad.  He did relate having difficulty relating to civilians. 

Upon examination, the Veteran appeared to be his stated age.  His speech was fluent, with a normal rate and rhythm.  His fund of knowledge appeared to be above average.  His speech was fluent, and at a normal rate and rhythm.  His thought process was organized and goal-directed.  His mood was flat and his affect was moderately anxious.  He was not suicidal or homicidal.  Concentration and short term memory were within normal limits.  A diagnosis of an adjustment disorder with mixed anxiety and depressed mood was given, and a global assessment of functioning score of 70 was assigned.  It was also noted that the Veteran had a global assessment of functioning score of 80 the past year.  The examiner opined that the appellant's symptoms were in the mild to moderate range.
 
The Board notes that the Veteran was seen periodically from September 2008 through October 2009.  In that period the Veteran displayed symptoms of a constricted affect, anxiety, depression, difficulty with concentration, and mild PTSD symptoms.  The Veteran also reported experiencing nightmares and sleep disturbances.  Over the period he maintained a diagnosis of adjustment disorder with subclinical PTSD symptoms, and was assigned global assessment of functioning scores of 60, 63, 70, and 65.
 
After a careful review of the evidence of record, the Board finds that the Veteran's adjustment disorder warrants a 10 percent evaluation for the entire appeal period.  In this regard the Board notes that while the Veteran has shown some improvement in his social functioning his global assessment of functioning score has remained in the range showing mild symptoms with some difficulty in social situations, which the Veteran has displayed over the course of the appeal.  The record shows that the Veteran has continued to experience anxiety, depression, nightmares, and sleep disturbances due to his multiple tours in Iraq.  Although, the Veteran has experienced some improvement in his social functioning he still has mild symptoms of his adjustment disorder related to his military experiences.  
 
Given the evidence both for and against the claim, the Board will resolve reasonable doubt in the appellant's favor and grant entitlement to a 10 percent evaluation for the service-connected adjustment disorder with mixed anxiety and depressed mood.  Accordingly, a 10 percent evaluation is warranted for the entire appeal period.

The Board, however, finds that at no time during the appellate term did the Veteran show evidence of a depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Given these facts, a 30 percent evaluation is not in order.  

Of course, should the appellant's adjustment disorder increase in severity in the future the appellant may file a new claim for an increased rating.  The nature and extent of his disability would be evaluated based on the evidence available at that time.


ORDER
 
A 10 percent rating for an adjustment disorder with mixed anxiety and depressed mood is granted for the term since September 8, 2008, subject to the controlling regulations applicable to the payment of monetary benefits.
 
 
REMAND
 
A November 2008 rating decision granted entitlement to service connection for left knee and right knee strains, and assigned non-compensable evaluations for each knee, effective September 8, 2008.
 
The Veteran asserted in his July 2009 notice of disagreement that his knees had become increasingly worse and had not received full examination.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  
 
Of record the last examination of the Veteran's knees was in July 2008.  Given the fact that the appellant was on active duty at that time, given his contentions, and the amount of time that has elapsed since the last compensation examination, the Board finds further development to be warranted.  
  
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should identify any medical care provider who has treated his knee disorders since September 2008.  Thereafter, the RO should conduct appropriate development to secure any missing records and add them to the claims folder.
 
2.  The Veteran should then be afforded a VA orthopedic examination to determine the current severity of his left and right knee strains.  The claims folder and a copy of this remand are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any knee disability.  The examiner is to address the extent, if any, of functional loss of use of the knee due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  If possible these findings should be portrayed in terms of degrees of additional loss of motion.  A complete rationale for any opinions expressed must be provided.  
 
3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 
 
4.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remaining issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative are to be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


